 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for YOUSEF DAHIFALLA AEZAH,
                   ADHIM DAHIFALLA AEZAH, and
 5                 DIRAR DAHIFALLA AEZAH
 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                     )      Case No. 1:16 CR 00107 DAD-BAM
                                                   )
10                                  Plaintiff,     )      STIPULATION AND ORDER TO
                                                   )      RELEASE COLLATERAL
11                           vs.                   )      SECURING PROPERTY BOND
                                                   )
12   YOUSEF DAHIFALLA AEZAH,                       )
     ADHIM DAHIFALLA AEZAH, and                    )
13   DIRAR DAHIFALLA AEZAH,                        )
                                                   )
14                           Defendants.           )
     ________________________________              )
15

16            It is hereby stipulated by and between the parties, defendants Yousef Dahifalla Aezah,

17   Adhim Dahifalla Aezah, and Dirar Dahifalla Aezah, through their attorney, Daniel A. Bacon, and

18   plaintiff United States of America, through Assistant U.S. Attorney Grant Rabenn, that the

19   property owned by David A. Aezah, legally described in Exhibit A attached hereto and by this

20   reference incorporated herein, can be released by the Clerk of the United States District Court for

21   the Eastern District of California as collateral for the property bond release of Yousef Dahifalla

22   Aezah.

23            Executed this 3rd day of June, 2019, at Fresno, California.

24                                                 /s/ Daniel A. Bacon
                                                   DANIEL A. BACON, Attorney for Defendants
25
              Executed this 3rd day of June, 2019, at Fresno, California.
26
                                                   /s/ Grant Rabenn
27                                                 GRANT RABENN
                                                   Assistant United States Attorney
28
 1                                               ORDER
 2          Based upon the stipulation of the parties, and good cause appearing therefor,

 3          IT IS HEREBY ORDERED that the Clerk of the United States District Court for the

 4   Eastern District of California shall issue a Deed of Reconveyance and thereby release the

 5   property owned by David A. Aezah, legally described in Exhibit A attached hereto, to its owner,

 6   David A. Aezah. This Deed of Reconveyance shall release the security and collateral established

 7   by that Deed of Trust with Assignments of Rents recorded with the Kern County Recorder on

 8   August 5, 2016 as Document No. 0216103303.

 9
                   IT IS SO ORDERED.
10

11                 Dated:     June 5, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                                        2
 1

 2

 3

 4                                  EXHIBIT A
 5

 6   THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF
     BAKERSFIELD, COUNTY OF KERN, STATE OF CALIFORNIA, AND IS DESCRIBED AS
 7   FOLLOWS:
 8   LOT 13 OF TRACT NO. 5950 UNIT A, IN THE CITY OF BAKERSFIELD, COUNTY OF
     KERN, STATE OF CALIFORNIA, AS PER MAP RECORDED SEPTEMBER 10, 1999 IN
 9   BOOK 45, PAGE 51 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
     COUNTY.
10
     EXCEPTING THEREFROM AN UNDIVIDED 1/3 OF ALL OIL, GAS AND OTHER
11   HYDROCARBON SUBSTANCES IN, UNDER OR THAT MAY BE PRODUCED FROM
     SAID LAND, AS RESERVED BY DOROTHY LOUSTALOT, A WIDOW, IN DEEDS
12   RECORDED NOVEMBER 16, 1976 IN BOOK 4990, PAGES 1806 AND 1807, BOTH OF
     OFFICIAL RECORDS.
13
     ANY AND ALL RIGHT OF SURFACE ENTRY ABOVE A DEPTH OF 500 FEET IN AND
14   TO SAID LAND WAS QUITCLAIMED TO THE SURFACE OWNER THEREOF BY DEED
     RECORDED AUGUST 5, 1983 IN BOOK 5576, PAGES 2113 OF OFFICIAL RECORDS.
15
     ALSO EXCEPTING THEREFROM AN UNDIVIDED 2/3RDS INTEREST OF ALL OIL,
16   GAS, AND OTHER MINERALS, WITHIN OR UNDERLYING SAID LAND, OR THAT
     MAY BE PRODUCED AND SAVED THEREFROM, PROVIDING, HOWEVER, GRANTOR,
17   HIS SUCCESSORS AND ASSIGNS, SHALL NOT CONDUCT DRILLING OR OTHER
     OPERATIONS UPON THE SURFACE OF SAID LAND, BUT NOTHING HEREIN
18   CONTAINED SHALL BE DEEMED TO PREVENT THE GRANTOR, HIS SUCCESSORS
     AND ASSIGNS, FROM EXTRACTING OR CAPTURING SAID MINERALS BY DRILLING
19   ON ADJACENT OR NEIGHBORING LANDS AND/OR FROM CONDUCTING SUB-
     SURFACE DRILLING OPERATIONS UNDER SAID LANDS AT A DEPTH OF 500 FEET
20   BELOW THE SURFACE OF SAID LAND, SO AS NOT TO DISTURB THE SURFACE OF
     SAID LAND OR ANY IMPROVEMENTS THEREON, AS RESERVED BY, MARIE
21   LOUSTALOT OVERTON, A WIDOW, ET AL IN DEED RECORDED AUGUST 5, 1983 IN
     BOOK 5576, PAGE 2114 OF OFFICIAL RECORDS.
22
     APN: 514-290-13
23

24

25

26
27

28


                                                       3
